DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by DuBois 6,018,901.
DuBois discloses a rotating lure body (18) that is used with a fishing lure that reflects ambient light (48 of 18 with light reflecting material 54), wherein the lure body houses a plurality of rotational elements (56) comprising bearings (see Figs. 3-4) that allow the lure body to freely rotate around the rotational elements (56 can rotate in unison with 20, 22 and body 18) and around a lure spindle (24; 56 allow body 18 to rotate around 24 since they provide no interference to do so), the spindle passing through each of the plurality of rotational elements (see Fig. 4), a spinner blade (22) which is connected to a spinner blade connector (20) which contacts the lure body (at 60); and the spinner blade rotates around the lure when the lure is pulled through water, rotational energy from the spinner blade being transferred to the lure body by the spinner blade connector thereby causing the lure body to rotate (see col. 4, line 42 to col. 5, line 25).
In regard to claims 2, 11, and 15, DuBois discloses the lure body (18) being a plastic body (see cross-section of 18 in Fig. 4) with one or more flat sides (48) that reflect light (light reflecting material 54 applied to 48).
In regard to claim 3, DuBois discloses a concave-type spinner blade (see 22 in Fig. 4).
In regard to claim 4, DuBois discloses the spinner blade connector (20) passing into the lure body (18) through an opening within the lure body (60).
In regard to claim 5, DuBois discloses a rotational element retainer (32) that keeps the rotational elements (56) within the lure body when fishing (see Fig. 2 or 4).
In regard to claim 7, DuBois discloses the apparatus capable of being used for trolling and casting (when it is attached to fishing line 36).
In regard to claim 8, DuBois discloses a lure eye (34) to connect a fishing line (36) to the lure, a lure spindle (24) that extends the length of the lure (see Fig. 1) and is connected to the lure eye, a spinner blade (22) that rotates around the lure spindle when the lure is pulled through water, a spinner blade connector (20) having opposed ends (ends of the u-shaped clevis 20 at 56) and that causes the lure body to rotate end of the spinner blade connector (see opposing ends of the u-shaped clevis 20 at bent portions 56 in Figs. 3-4) is connected to the lure spindle (24; ends of u-shaped clevis 20 are attached to spindle 24 via 56) and wherein the spinner blade connector can rotate around the lure spindle when the lure is pulled through water, a plurality of rotational elements (56; at present there is no positive differentiation between the ends of the spinner blade connector 20 and the curved ends 56 so as to preclude the examiner from interpreting them as different structures) comprising bearings (see Figs. 3-4) and that are contained within a spindle passage (46) within the lure body that allow the lure body to rotate around the bearings (56 can rotate in unison with 20, 22 and body 18) and around the lure spindle (24; 56 allow body 18 to rotate around 24 since they provide no interference to do so), a lure connection (26) that connects the lure spindle (24) to a fishing hook (16) and allows the hook to pivot relative to the lure spindle (26 & 24 are made of wire, therefore 26 can be bent relative to 34 to cause hook 16 to pivot), and a rotational element (32) retainer that keeps the rotational elements within the lure body.
In regard to claim 9, see Figs. 1 and 4 of DuBois.
In regard to claims 10 and 18, DuBois disclose the spinner blade connector being a clevis-type device (20) with openings at each end (56) for the lure spindle (24) to pass (see Fig. 3).
In regard to claim 12, DuBois discloses the speed of rotation of the spinner blade and lure body is based on the diameter of the lure body (change in diameter of the body results in different drag forces and thus rotation speeds).
rotational elements (56 can rotate in unison with 20, 22 and body 18) and around the lure spindle (24; 56 allow body 18 to rotate around 24 since they provide no interference to do so), the rotational elements being housed within a spindle passage (46) located within the lure body, a spinner blade (22) able to angularly deflect water passing over the blade so that a rotational force is generated, the blade providing the rotational force to rotate the lure body when a fishing lure employing the assembly is pulled through water, the rotational force being transferred to the lure body by way of the spinner blade connector (20; see col. 4, line 42 to col. 5, line 25), the spinner blade connector (20) being connected to the spindle (24; 20 is connected to spindle 24 via 56; currently there is no distinction between the rotational elements and the connection between the spinner blade connector to the spindle) and able to rotate around the lure spindle when the spinner blade and lure body rotate, and a means (32 in Fig. 4) for keeping the rotational elements within the body.
In regard to claim 16, DuBois discloses the lure body (18) being an elongated, colored plastic bead (18 shown in cross-section in Fig. 4 to be made of plastic and reflective material 54 provides color; also light reflecting material 54 applied to alternating surfaces 54 to provide a light/dark pattern).

In regard to claim 19, DuBois discloses the means (32) for keeping the rotational elements within the lure body (18) being a rotational element retainer (32) that contacts the lure body (see Fig. 4), is hydrodynamically shaped (32 is round), and allows at least a part of one of rotational element to be housed within (wire end of 56 is capable of entering into the right end opening of 32 in Fig. 4; this is a functional recitation and does not actually positively claim the structural relationship between the rotational elements and the rotational element retainer).
In regard to claim 20, DuBois discloses a lure connection (26) that connects the lure spindle (24) to a fishing hook (16) and allows the hook to pivot relative to the lure spindle (26 & 24 are made of wire, therefore 26 can be bent relative to 34 to cause hook 16 to pivot), and a rotational element (32) retainer that keeps the rotational elements within the lure body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubois 6,018,901 in view of Treaster 3,533,183.
.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “DuBoise…the shape of the rotary tube causes it to spin when dragged through water, and thus this rotational energy is transferred to the spinner indirectly through the clevis…Independent claim 1 claims 
In regard to applicant’s argument that “A bearing is an element that limits relative motion between parts to only a desired motion, while reducing friction.  The hooks/clevis do neither, hence are not ‘bearings’ nor do they allow the lure body to rotate around themselves, as is now required by the claim.”, the Examiner contends that the ends 56 of the clevis 20 may be considered to be bearings since they provide a bearing surface against which the longitudinal bore 46 of tube member 18 can frictionally engage so as to maintain its distance from the first wire 24 in DuBois and thereby prevent the tube member 18 from binding against the first wire 24.  Applicant has failed to more specifically and particularly claim the desired invention in a manner which clearly overcomes the Examiner’s broad yet reasonable interpretation of the DuBois patent.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In regard to claim 1, Flood 2,306,692 discloses a rotating lure body (5) that is used with a fishing lure (see Fig. 1) that reflects (the color of body 5 is the wavelength of light that is being reflected from it) or refracts ambient light to visually attract fish, wherein the lure body houses a plurality of rotational elements (6-7), the rotational elements comprising bearings that allow allowing the lure body to freely rotate around the rotational elements and around a lure spindle (16), the lure spindle passing through each of the plurality of rotational elements element (see Fig. 3); a spinner blade (metallic spiral fin 8), wherein the spinner blade is connected to a spinner blade connector (securing elements 9), and the spinner blade connector (9) contacts the lure body (5); and where the spinner blade (5) rotates around the fishing lure when the fishing lure is pulled through the water (see right column, lines 13-15), rotational energy from the spinner blade being transferred to the lure body by the spinner blade connector thereby causing the lure body to also rotate (body 5 rotates with blade 8).  In regard to claim 1, O’Callaghan 2,554,342 discloses a spinning bait comprising a lure body (4) which houses a plurality of rotational elements comprising bearings (11, 18) that allow the lure body to freely rotate around the rotational elements (11, 18) and a lure spindle (1), wherein the lure spindle passes through each of the rotational elements (11, 18; see Fig. 3); a spinner blade (oppositely turned tail fins in Fig. 1) which is connected to a spinner blade connector (forward ends of fins embedded in rear end of body 4), and the spinner blade connector contacts the lure body (forward ends of tail fins contact body 4), where the spinner blade (tail fins) rotates around the fishing lure .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA